ACCEPTED
                                                                                         01-15-00572-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     8/3/2015 8:49:50 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK




GEORGE W. VIE III                                                       FILED IN
                                                                 1st COURT OF APPEALS
PARTNER                                                              HOUSTON, TEXAS
gvie@millsshirley.com                                            8/3/2015 8:49:50 AM
Direct Dial (409) 761-4032 or
                                                                 CHRISTOPHER A. PRINE
(713) 571-4232                                                           Clerk


                                    August 1, 2015

Re:     Case No. 01-15-00572-CV; Progressive County Mutual Insurance Company and
        Donald James Wilkins v. Predistell Robinson and Maenetta Robinson – In the
        First Court of Appeals, Houston, Texas


Christopher A. Prine, Clerk
First Court of Appeals
Harris County 1910 Courthouse
301 Fannin, Suite 208
Houston, TX 77002-2066

Dear Mr. Prine:

       In compliance with the Court’s Mediation Order of July 14, 2015, this letter
will notify the Court that the above cause was mediated on July 30.

        The parties did settle the underlying dispute.

                                        Sincerely,

                                        /s/ George W. Vie III

                                        State Bar No. 20579310

GWV/kc
Page 2
Letter to Clerk, First Court of Appeals
August 2, 2015



cc:

Via e-service to john.friesell@sbcglobal.net

John Riley Friesell
Friesell Westerlage, PLLC
The Niels Esperson Building
808 Travis St., 24th Floor
Houston, Texas 77002

Attorney for Appellees/Cross-appellants

4825-7238-8134, v. 1